Citation Nr: 0912444	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & T. P.

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which, 
in part, denied service connection for the cause of the 
Veteran's death and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  A hearing before the undersigned member 
of the Board was held in Washington, DC in February 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the Veteran's death on July 1, 
2003 is shown to have been the result of myocardial 
infarction due to hypertensive heart disease and 
hypertension.  

3.  The Veteran's hypertensive cardiovascular disease was 
first clinically demonstrated many years after service, and 
there is no probative evidence of a causal connection between 
the Veteran's heart disease and military service or any 
incident therein.  

4.  At the time of death, the Veteran's only service-
connected disability was post-traumatic stress disorder 
(PTSD), rated 70 percent disabling.  The Veteran was also in 
receipt of a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disability from October 28, 2002.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the Veteran's death, 
and did not have a material influence in accelerating death.  

6.  The Veteran's service-connected disability was not 
continuously rated totally disabling, nor was he in receipt 
of an unemployability rating for 10 years prior to his death.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5103A, 5106, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2008).  

2.  The criteria for eligibility for DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 3.159, 
3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, 
letters dated in February, March, and April 2004, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant was notified of the 
evidence that was needed to substantiate her claim; what 
information and evidence that VA will seek to provide and 
what information and evidence the appellant was expected to 
provide, and that VA would assist her in obtaining evidence, 
but that it was ultimately her responsibility to provide VA 
with any evidence pertaining to her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The appellant was notified of her responsibility to submit 
evidence which showed that the Veteran's death was due to a 
disease or injury which had its onset in service; of what 
evidence was necessary to establish service connection for 
the cause of the Veteran's death, and why the current 
evidence was insufficient to award the benefits sought.  

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 
(2007).  While the appellant did not receive specific notice 
in this regard, the March and April 2004 notice letters 
informed the appellant that evidence is needed to show that 
the Veteran's service-connected disability caused or 
contributed to cause his death.  Further, the appellant has 
presented specific argument on her theory regarding the 
relationship between the Veteran's service-connected PTSD and 
the cause of his death.  Thus, in this case, a reasonable 
person could be expected to understand what was required to 
support the claim, and accordingly the appellant is found to 
have had a meaningful opportunity to participate effectively 
in the processing of her claim.  Therefore, any error in the 
content of notice was not prejudicial.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the Veteran's service medical records and all 
VA and private treatment records identified by the appellant 
have been obtained and associated with the claims file.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Laws & Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence, such as cardiovascular disease, if manifested to 
the required degree within a prescribed period from the 
Veteran's separation from active duty; or one that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

Factual Background & Analysis

The appellant does not claim nor do the service treatment 
records show any abnormalities or diagnosis for any 
cardiovascular disease, including hypertension in service, 
within a year thereafter, or prior to the Veteran's death in 
2003.  Thus, there is no basis upon which to conclude that 
the Veteran's myocardial infarction and hypertensive heart 
disease was incurred in or aggravated during military 
service, including on a presumptive basis.  

Rather, the appellant asserts that the Veteran's death from 
acute myocardial infarction was caused or otherwise related 
to his service-connected PTSD.  The appellant testified that 
the Veteran was extremely antisocial, rarely leaving his home 
even to go to the store, and that he was always on alert and 
worried about the safety of his family and home from possible 
intruders.  He had trouble sleeping at night and avoided 
anything that even remotely reminded him of his wartime 
experiences.  In essence, the appellant contends that the 
Veteran's hypertensive heart disease and myocardial 
infarction was the result of stress related to his service-
connected PTSD.  

The evidence of record showed that the Veteran suffered an 
acute myocardial infarction at his home in July 2003, and was 
unresponsive when EMS arrived.  He was intubated and 
transported to a local private hospital, however, all 
attempts to resuscitate him were unsuccessful.  The 
certificate of death showed that the Veteran died from acute 
myocardial infarction as a result of hypertensive heart 
disease and hypertension.  An autopsy was not performed.  

The evidentiary record includes numerous VA medical records 
showing treatment for various maladies from 1980 to 2003.  
The records showed no complaints or abnormalities referable 
to any cardiovascular problems.  The Veteran reported a 
history of intravenous drug use, intranasal cocaine use, and 
alcohol abuse for many years since his discharge from 
service.  The records indicated that he stopped using drugs 
several years prior to his death and stopped drinking alcohol 
in 2000, though he reportedly continued to smoke marijuana 
daily until the time of his death.  (See October 2000 VA note 
and December 2002 VA examination report).  He also reported a 
two pack-a-day history of cigarette smoking since service.  
VA records show treatment for PTSD, hepatitis C, chronic back 
pain, and chronic obstructive pulmonary disease (COPD).  

On VA psychiatric examination in December 2002, the examiner 
noted that the Veteran's PTSD symptoms had worsened since his 
previous examination in March 2001, manifested by severe 
social isolation and avoidance.  The Veteran reported some 
improvement controlling his anger since starting on 
Risperdal, though the examiner indicated that his increased 
isolation also contributed to his improvement.  The Veteran 
also reported that his smoking three to four joints of 
marijuana a day helped calm him down further.  On mental 
status examination, the Veteran was relevant, coherent, and 
well oriented.  His thought processes were rational and goal 
directed, and he made good eye contact throughout the 
interview.  He appeared his stated age, his attitude and 
behavior were generally within normal limits, and there was 
no evidence of psychosis.  There was no evidence of any 
specific obsessions, compulsions, phobias or ritualistic 
behaviors.  The examiner opined that the Veteran's social 
mobility was severely impaired and that he was markedly 
socially avoidant and socially anxious.  He concluded, in 
essence, that the Veteran was not capable of working at any 
level in a competitive employment situation primarily due to 
his inability to interact with others.  

The Board does not dispute the fact that the Veteran's 
inability to interact with other and his increased social 
isolation impacted significantly on his capacity for 
employment.  Although on the numerous medical reports of 
record the Veteran reported symptoms of irritability and 
difficulty controlling his anger, he never reported any 
cardiovascular problems such as chest pains or palpitations 
at anytime prior to his fatal heart attack.  In fact, other 
than some shortness of breath associated with his COPD, the 
evidence of record showed no evidence of any cardiovascular 
abnormalities prior to his acute myocardial infarction in 
July 2003.  The VA treatment records which did provide some 
clinical findings pertaining to the Veteran's heart prior to 
his death in 2003, showed normal cardiovascular function and 
no evidence of any cardiovascular abnormalities.  In short, 
the objective evidence of record failed to show any signs or 
symptoms of a cardiovascular disease or abnormality during 
the Veteran's lifetime.  

The appellant submitted a list of publications obtained from 
the Internet on the subject of psychiatric disorders and the 
possible relationships to various physical impairments, 
including PTSD and cardiovascular disorders to support her 
claim.  However, she has not offered any specific argument or 
provided any competent evidence as to how any of the reported 
articles relate to the Veteran's death.  At the hearing in 
February 2009, the appellant testified that the list was 
given to her by a service officer, and that the publications 
reportedly showed a connection between Agent Orange and 
massive heart attacks.  She also testified that the Veteran 
did not complain of or manifest any signs or symptoms of a 
cardiovascular problem prior to his death.  Given the facts 
of this case, the Board finds that the medical literature is 
of little probative value.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998) ("This is not to say that medical article 
and treatise evidence are irrelevant or unimportant; they can 
provide important support when combined with an opinion of a 
medical professional.").  

The Board has considered the appellant's contentions to the 
effect that the Veteran's death was hastened by his service-
connected PTSD.  However, as a layperson, the appellant is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

While the appellant believes that the Veteran's fatal 
myocardial infarction was due to his PTSD, she has not 
presented any competent medical evidence to support that 
assertion.  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's fatal 
myocardial infarction and his PTSD, and no evidence of any 
manifestations or symptoms attributable to cardiovascular 
disease in service or until the time of his death, the Board 
finds no basis for a favorable disposition of the appellant's 
claim.  Accordingly, the appeal is denied.  


DIC Pursuant to 38 U.S.C.A. § 1318

With regard to the claim for DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318, benefits shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service-connected when the 
following conditions are met:  (1)  The veteran's death was 
not caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to received (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either:  (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding his death.  38 
U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of l0 or more years 
immediately preceding death.  In this case, the evidence does 
not show that the Veteran was continuously rated totally 
disabled due to his service-connected disability or by reason 
of unemployability for a period of 10 years or more at the 
time of his death.  The evidence showed that the Veteran was 
in receipt of a total unemployability rating by VA since 
2002; however, it was less than the 10 years required for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Thus, 
by operation of law, entitlement to dependency and indemnity 
death benefits under the provisions of 38 U.S.C.A. § 1318(b) 
cannot be established.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


